          Case 1:19-cv-11794-MKV Document 28 Filed 11/25/20 Page 1 of 1




               Abdul Hassan Law Group, PLLC
                           215-28 Hillside Avenue
                       Queens Village, New York, 11427
                                    ~~~~~
Abdul K. Hassan, Esq.                                                      Tel: 718-740-1000
Email: abdul@abdulhassan.com                                              Fax: 718-740-2000
Employment and Labor Lawyer                                       Web: www.abdulhassan.com

                                      November 24, 2020
                                                                 USDC SDNY
Via ECF                                                          DOCUMENT
                                                                 ELECTRONICALLY FILED
Hon. Mary Kay Vyskocil, USDJ                                     DOC #:
United States District Court, SDNY                               DATE FILED: 11/25/2020
40 Foley Square
New York, NY 10007

                       Re: Smith v. BRP Development Corporation et al
                           Case No. 19-CV-11794 (MKV)(BCM)
                           Motion for Extension of Time

Dear Judge Vyskocil:

        My firm represents plaintiff Rashiem Smith (“Plaintiff” or “Smith”) in the above-
referenced action, and I respectfully write to request a one-week extension of the November 24,
2020 deadline for plaintiff to submit his motion for court approval. This request is being made
because some additional time is needed for Defendants to sign the settlement agreement. No
prior request for an extension of this deadline was made.

       We thank the Court in advance for its time and consideration.

Respectfully submitted,

Abdul Hassan Law Group, PLLC

_/s/ Abdul Hassan____________
By: Abdul K. Hassan, Esq. (AH6510)
Counsel for Plaintiff

cc:    Defense Counsel via ECF
                                                Nov. 25, 2020




                                               1
